                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION



 JENNIFER HALL, et al.,

       Plaintiffs,                                    Case No. 3:17-cv-01340

 v.                                                   Judge William L. Campbell, Jr.
                                                      Magistrate Judge Alistair E. Newbern
 HARTZELL ENGINE TECHNOLOGIES,
 LLC,

       Defendant.


                                   MEMORANDUM ORDER

       In a bygone phase of this long-running action, Plaintiffs Jennifer Hall and Jacquelyn R.

Kalister and Defendant Hartzell Engine Technologies, LLC, agreed on the terms of a protective

order to address the disclosure of confidential and proprietary business information in discovery.

(Doc. No. 19.) Now, Plaintiffs move to vacate that order on grounds that Defendant has applied

the agreed order’s “confidential” designation indiscriminately. (Doc. No. 88.) Defendant opposes

the motion. (Doc. No. 95.) Plaintiffs have filed a reply. (Doc. No. 97.) For the reasons that follow,

Plaintiffs’ motion will be granted in part and denied in part.

       I.      Background

       This case arises out of a fatal airplane crash that occurred on June 28, 2015. Central to

Plaintiffs’ claims is the allegation that Defendant was aware of, ignored, and had the duty to correct

design and manufacturing defects in the model C28-150 Plane Power alternator installed in the

aircraft. Recognizing “that many of the documents sought and produced in discovery in this case

may contain confidential and/or proprietary business information that should be protected from



                                                  1

   Case 3:17-cv-01340 Document 123 Filed 09/15/20 Page 1 of 5 PageID #: 1601
public disclosure,” the parties entered into an agreed protective order. Under the protective order’s

terms, the parties may designate discovery as “confidential” or “highly confidential – for attorney’s

eyes only.” The protective order addresses confidential information as follows:

       4.      Disclosure of Confidential Information. All documents and information relating
               to the Plaintiffs’ or Defendant’s corporate budgets, financial records, reports,
               projections, and all other confidential or proprietary information produced in
               response to discovery requests submitted in this cause may be designated
               “Confidential Information.” Confidential Information shall be subject to the
               following restrictions:

               a.      Confidential Information shall be used only for the purposes of this
                       litigation (including appeals), and not for any other purpose whatsoever, and
                       shall not be given, shown, made available, or communicated in any way to
                       any other person, party, or entity except for the purposes permitted under
                       this paragraph, as set forth, below:

               b.      Confidential Information may be disclosed to:

                       i.      The Parties and their respective counsel and staff who require access
                               to Confidential Information to represent their clients in this cause;

                       ii.     The Court (including court reporters, stenographic reports, and court
                               personnel);

                       iii.    Experts retained by the Parties;

                       iv.     During depositions, witnesses in the case to whom disclosure is
                               reasonably necessary;

                       v.      The author of the document, and original recipient of the document,
                               and the Party that is the original source of the document; and

                       vi.     Any other person upon agreement by the Parties, in writing.


       The protective order also provides that, “[i]f any documents including or containing

information derived from documents designated “CONFIDENTIAL” . . . are to be filed with the

court presiding over this litigation, the filing Party shall file the documents under seal.”




                                                  2

   Case 3:17-cv-01340 Document 123 Filed 09/15/20 Page 2 of 5 PageID #: 1602
       Plaintiffs allege that, over the course of discovery, Defendant has produced “over 500

exhibits and sub-exhibits comprising approximately 2500 pages” and, with “only three exceptions,

[Defendant] has designated all of these pages as Confidential under the Protective Order.” Among

the documents Defendant has designated as confidential are advertisements from trade magazines,

a PowerPoint presentation given at a public airshow, and a publicly available engine maintenance

manual.

       II.        Legal Standard

       Federal Rule of Civil Procedure 26(c) provides that a court “may, for good cause, issue an

order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

or expense, including . . . requiring that a trade secret or other confidential research, development,

or commercial information not be revealed or be revealed only in a specified way.” Fed. R. Civ.

P. 26(c)(1)(G).

       III.       Analysis

       The crux of Plaintiffs’ motion is their assertion that Defendant has abused the agreement

reached in the protective order by designating all but a few pages of its discovery production as

confidential. Plaintiffs ask “that the Court vacate the protective order and rule that only bona fide

‘trade secrets,’ privileged information and medical information may be designated as confidential,

in accordance with Rule 26 of the Federal Rules of Civil Procedure and Local Rule 5.03.” 1

Plaintiffs argue that Defendant’s over-designation “unfairly places the burden of their own abuse




1
       This Court’s Local Rule 5.03 addresses requests to seal documents or portions of
documents and requires that “[t]he party intending to use information or documents designated in
discovery as confidential must file a motion to seal . . . However, the party who designated the
materials as confidential or otherwise seeks to restrict access to the materials retains the burden of
meeting the requirements” for filing under seal in this Court.
                                                  3

    Case 3:17-cv-01340 Document 123 Filed 09/15/20 Page 3 of 5 PageID #: 1603
of the protective order on the Plaintiffs, who must move to file such documents under seal or seek

the present relief.”

        Defendant does not dispute that it has designated nearly all of its production as confidential.

Instead, Defendant argues that, if it has designated a document that is publicly available as

confidential, Plaintiffs can obtain the document from another source (and, the Court assumes, thus

would not be bound by Defendant’s confidentiality designation). Following this logic, Defendant

asserts that the only harm Plaintiffs could suffer from its all-confidential production “is having to

seek leave to file [Defendant’s] confidential documents under seal.”

        Many protective orders contain a provision requiring that the parties make their

designations of confidentiality in good faith and prohibiting mass or routine designation. The

parties did not include such a provision in their agreed order. Regardless, the good faith application

of protective orders is expressly contemplated by Rule 26(c). In the context of this dispute, the

duty of good faith “is a duty to review the documents in good faith before designating them as

[confidential].” Paradigm All., Inc. v. Celeritas Techs., LLC, 248 F.R.D. 598, 605 (D. Kan. 2008)

(emphasis original).

        By designating nearly all of its production as confidential—and by admitting that it has

included public information under that umbrella—Defendant has shown that it conducted no

particularized review of its production. 2 That kind of indiscriminate designation improperly shifts

the burden of applying the protective order to Plaintiffs, who must evaluate each document and




2
        Courts have also routinely found such blanket applications of the more-burdensome
attorneys-eyes-only designation to document production “absurd.” See Procaps S.A. v. Patheon
Inc., No. 12-24356-CIV, 2015 WL 4430955, at *6 (S.D. Fla. July 20, 2015) (terming “absurd”
designations of 79% and 90% of production as attorneys-eyes-only); Healthtrio, LLC v. Aetna,
Inc., No. 12–cv–03229, 2014 WL 6886923, at *4 (D. Col. Dec. 5, 2014)) (invalidating designation
of 99% of produced documents as attorneys-eyes-only).
                                                  4

    Case 3:17-cv-01340 Document 123 Filed 09/15/20 Page 4 of 5 PageID #: 1604
determine if the confidentiality designation should be challenged. Del Campo v. Am. Corrective

Counseling Servs., Inc., No. C-01-21151JWPVT, 2007 WL 3306496, at *5 (N.D. Cal. Nov. 6,

2007)). That is not a good-faith execution of the parties’ agreement. Moreover, were Plaintiffs to

faithfully apply the protective order’s terms to Defendant’s production, the Court would bear the

burden of reviewing a slew of needless and likely meritless motions to seal.

       In their motion, Plaintiffs ask the Court to vacate the protective order in full. In earlier

negotiations, Plaintiffs asked Defendant to “de-designate documents that should not be marked

confidential . . . .” The Court finds that realignment of duties to be the better solution.

       Accordingly, Plaintiffs’ motion to vacate the protective order (Doc. No. 88) is GRANTED

IN PART AND DENIED IN PART as follows:

       Defendant shall review all documents, including deposition transcripts, previously

produced as confidential to determine if that designation is properly applied.

       Defendant shall reproduce its discovery, redesignated as necessary under the protective

order, to Plaintiffs on or before September 30, 2020.

       The protective order remains in force and shall be applied in good faith to all future

productions.

       It is so ORDERED.



                                                        ____________________________________
                                                        ALISTAIR E. NEWBERN
                                                        United States Magistrate Judge




                                                   5

   Case 3:17-cv-01340 Document 123 Filed 09/15/20 Page 5 of 5 PageID #: 1605
